Citation Nr: 1217138	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a right total knee replacement.

2.  Entitlement to a compensable rating prior to June 10, 2010, and in excess of 10 percent since June 10, 2010, for residuals of a left knee fracture.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran had active service from February 1961 to August 1961 with one month and 29 days of prior active service.  It was active duty for training, during which injury occurred resulting in service connection of bilateral knee pathology.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2010, the Board remanded the claims for further development.

It is noted that a review of Virtual VA reveals no additional medical records other than the ones in the claims file.

The Veteran's counsel submitted additional employment information in April 2012 that is pertinent to the claim of entitlement to a total rating based on individual unemployability without a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304(c) (2011).  Given the decision below granting entitlement to a total rating based on individual unemployability, a waiver is unnecessary.


FINDINGS OF FACT

1.  The Veteran underwent his right total knee replacement in 1998.  He has the maximum rating assigned which contemplates severe painful motion or weakness.

2.  Prior to June 10, 2010, residuals of a left knee fracture were not manifested by degenerative changes, flexion limited to 60 degrees, extension limited to 5 degrees, or slight recurrent subluxation or lateral instability.

3.  Since June 10, 2010, residuals of a left knee fracture with degenerative changes have not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or any recurrent subluxation or lateral instability.

4.  The Veteran is service-connected for residuals of a right total knee replacement and residuals of a left knee fracture.  Prior to June 10, 2010, the service-connected disabilities were rated as 60 percent disabling.  Since June 10, 2010, the service-connected disabilities have been rated as 70 percent disabling.

5.  The evidence is in equipoise as to whether the competent medical evidence shows that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Residuals of a right total knee replacement have not met the criteria for an evaluation greater than 60 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001 & Supp. 2011); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5055 (2011).

2.  Prior to June 10, 2010, residuals of a left knee fracture did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.

3.  Since June 10, 2010, residuals of a left knee fracture with osteoarthritis have not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260.

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007, August 2008, and May 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the May 2007 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The claims were recently readjudicated in 2011 and 2012 supplemental statements of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained records from the Social Security Administration, and the appellant submitted private treatment records.  Pursuant to the remand, the AMC obtained additional VA treatment records and afforded the claimant another VA examination in June 2010 

Therefore, the AMC complied with the directives of the Board's March 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to a rating in excess of 60 percent for residuals of a right total knee replacement

Governing law and regulations

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for one year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

In an April 1962 rating decision, VA granted entitlement to service connection for postoperative residuals of a right knee torn collateral ligament and assigned a 20 percent disability rating.  In December 1997, the Veteran underwent a total right knee replacement.  In an October 2000 rating decision, VA assigned a 60 percent disability rating subsequent to the surgery effective February 1, 1999.  On April 9, 2007, the RO received the Veteran's claim for an increased rating.

The Veteran's implantation of the right knee prosthesis was almost a decade prior to his date of claim.  He is receiving the maximum schedular rating, 60 percent, for chronic residuals that are over one year following implantation of the knee prosthesis.  Therefore, a higher scheduler rating is not warranted.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum schedular disability evaluation of 60 percent following the first-year after implantation of the knee prosthesis has been granted for residuals of a right total knee replacement, DeLuca considerations are inapplicable to this issue.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § § 4.40 and 4.45 are applicable).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a right total knee replacement is inadequate.  A comparison of the severity and symptomatology of the Veteran's residuals of a right total knee replacement with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's residuals of a right total knee replacement - tenderness, pain at rest, weakness, abnormal motion, guarding of movement, limitation of flexion and extension - are fully contemplated by the rating schedule.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a compensable rating prior to June 10, 2010, and in excess of 10 percent since June 10, 2010, for residuals of a left knee fracture

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Ankylosis is not shown in this case given that the appellant is able to move his left knee in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Analysis

In the April 1962 rating decision, the VA granted entitlement to service connection for residuals of a left knee fracture, and assigned a zero percent disability rating.  An October 2000 rating decision reflects that the VA rated the left knee disability under Diagnostic Code 5299-5257.  On April 9, 2007, the Veteran filed his claim for an increased rating.  In a March 2011 rating decision, the VA assigned a 10 percent disability rating for residuals of a left knee fracture effective June 10, 2010, under Diagnostic Code 5299-5010 based on degenerative changes with some limitation of motion on that date at the VA examination.

A review of VA and private treatment records as well as the June 2007 VA examination report shows that prior to June 10, 2010, residuals of a left knee fracture were not manifested by degenerative changes, a dislocated semilunar cartilage, or a symptomatic removal of semilunar cartilage.  The Veteran has not claimed that he underwent a removal of a left semilunar cartilage (meniscus).  June 2007 VA and private X-rays revealed surgical clips medially but no fracture.  Joint spaces and soft tissues were normal.  June 2007 private X-rays showed a small calcification in the vicinity of the lateral collateral ligament, but neither arthritis nor a meniscus disability was diagnosed.  At the June 2007 VA examination, the left knee had no locking pain, effusion, or crepitants.  The ability and meniscus tests were normal, and there were no other findings.  Degenerative changes were not diagnosed until the June 10, 2010, VA examination.

Although the June 2007 VA examiner diagnosed the VA left knee X-rays as showing postoperative knee replacement, the preponderance of the competent and credible evidence shows that the Veteran has not undergone a total left knee replacement.  

In assessing medical opinions, the failure of a medical professional to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the medical professional's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Veterans Appeals (the Court) has also held that the value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his or her opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The June 2007 VA examiner diagnosed postoperative knee replacement for both knees based on X-rays.  That examiner, however, noted that the right knee X-rays showed a well-aligned total knee replacement whereas the left knee X-rays merely showed surgical clips medially.  The June 2007 private left knee and June 2010 VA X-rays did not show any evidence of a postoperative knee replacement.  There are no treatment records showing that the Veteran has ever undergone a left total knee replacement, nor has the appellant claimed that he has.  In light of the above, the Board gives little to no weight to the June 2007 VA left knee X-rays diagnosis of postoperative knee replacement.

A review of VA and private treatment records as well as the June 2007 VA examination report shows that prior to June 10, 2010, residuals of a left knee fracture were not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, or slight recurrent subluxation or lateral instability.  At the June 2007 VA examination, the left knee had a full range of motion - zero to 140 degrees.  The left knee had no locking pain, effusion, or crepitants.  The ability and meniscus tests were normal, and there were no other findings.

At the June 2007 VA examination, there were no symptoms in the left knee on repetitive use.  Thus, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Therefore, a compensable rating for loss of left knee flexion, loss of left knee extension, or recurrent subluxation or lateral instability is not warranted.

A review of the June 10, 2010, VA examination report shows that since June 10, 2010, residuals of a left knee fracture with degenerative changes have not been manifested by flexion limited to 60 degrees or by extension limited to 5 degrees.  There is no evidence of a dislocated semilunar cartilage or a symptomatic removal of semilunar cartilage.  The Veteran has not claimed that he underwent a removal of a left semilunar cartilage (meniscus), and he denied any locking episodes.  Although the Veteran reported repeated effusions and complained of pain, no meniscus abnormality was found on physical examination.  The left knee range of motion was from zero to 120 degrees, which would not warrant a compensable rating under either limitation of flexion or limitation of extension in the absence of arthritis.

There was no objective evidence of pain with active left knee range of motion.  While the VA examiner noted that there was objective evidence of pain following repetitive motion of the right knee with weakness after three repetitions of range of motion testing and loss of 10 degrees of right knee flexion, the examiner did not indicate that there was objective evidence of pain following repetitive motion of the left knee or that there was objective evidence of weakness or loss of flexion after three repetitions of left knee range of motion testing.  Therefore, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

As for a separate rating under Diagnostic Code 5257, a review of the June 10, 2010 VA examination report shows that since June 10, 2010, residuals of a left knee fracture with degenerative changes have not been manifested by a any recurrent subluxation or lateral instability.  The Veteran denied any episodes of dislocation or subluxation, and physical examination revealed no instability.  

As for extra-schedular consideration, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a left knee fracture to include degenerative changes is inadequate.  A comparison of the severity and symptomatology of the Veteran's residuals of a left knee fracture with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptom presented by the appellant's residuals of a left knee fracture to include degenerative changes - limitation of flexion - is fully contemplated by the rating schedule.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a total rating based on individual unemployability

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.


Analysis

The Veteran filed his claim for entitlement to a total rating based on individual unemployability on April 9, 2007.  He claims that any work he has had since April 9, 2007, has been marginal employment.  He has an associate's degree in Culinary Arts.  Since he filed his claim, he has worked as part-time bartender in 2007, sporadically in public relations in 2008 and 2009, and sporadically in 2010.  The Veteran is service-connected for residuals of right knee replacement and residuals of a left knee fracture.  Prior to June 10, 2010, the service-connected disabilities were rated as 60 percent disabling.  Since June 10, 2010, the service-connected disabilities are rated as 70 percent disabling.  The disabilities affecting a single system, e.g., orthopedic, are considered a single disability for purposes of 38 C.F.R. § 4.16(a).  Therefore, his service-connected orthopedic disabilities are considered one disability under 38 C.F.R. § 4.16(a) since he filed the claim and he is eligible for consideration under that regulation.

There is somewhat conflicting evidence on whether the Veteran the Veteran's service-connected disabilities renders him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  

On the one hand, the June 2010 VA examiner, a nurse practitioner, opined that the Veteran's service-connected disabilities prevented him from performing physical employment, but that he would be able to perform sedentary employment with many breaks and rest periods.  It was indicated that he had decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremities.  That examiner did not explain how he could be substantially gainfully employed in a sedentary job with the need for many breaks and rest periods.  Moreover, the examiner did not address specifically address the claimant's educational and industrial background.  Thus, this opinion of limited probative value.

In a May 2011 private employability assessment, a certified rehabilitation counselor with a Master's in Education noted that although he knew the claimant's usual occupation was in the food business, he had no more details regarding the Veteran's past relevant work history and that he was unable to assess whether the appellant would have any transferrable skills.  The counselor noted that given the claimant's age, any alternative occupation would have to be extremely similar to his former work in that it would have to require little or no vocational preparation for transition.  The counselor opined that based on the Veteran's current functional abilities and residual employability analysis, there would be no occupations that would exist for which he would be considered appropriate.  The counselor noted that the most significant limitation in terms of employability is the restriction to sedentary work with the need to have many breaks and rest periods.  The counselor opined that given the appellant's age and this limitation, it appeared that past work is precluded and that given the limitation to sedentary work with the need for breaks in excess of the norm, the claimant would be either unemployable or unable to maintain employment.  Although the counselor addressed the Veteran's age, the Board finds this opinion persuasive and gives greater weight to it than the June 2010 VA examiner's opinion because the counselor has more expertise in occupational impairment as opposed to mere physical limitations.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  

In addition, the Veteran was granted Social Security disability benefits in 1998 with the disability beginning right after the total right knee replacement and with the primary disability being osteoarthritis and allied disorders and his chronic ischemic heart disease with angina being only considered the secondary disability.

It is noted that multiple outpatient records were reviewed.  Several contained information similar to that set forth after a June 2009 review.  The appellant was noted to have difficulty with stairs or doing his daily walking secondary to bilateral knee pain.  It is difficult to see how he could get to or perform employment with this type of physical restriction.

Since he filed his claim in 2007, he worked part-time as a bartender in 2007 for approximately seven months and earned approximately $5,000 a year.  Even if the Veteran had worked the other approximate five months, he still would have earned under the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person in 2007, $10,590.  In 2008, he earned $4,500, well below the poverty threshold for one person in 2008, $10,991.  In 2009, the appellant earned approximately $1,650, well below the poverty threshold for one person in 2008, $10,956.  In 2010, he earned approximately $1,300, well below the poverty threshold for one person in 2010, $11,139.  The claimant earned no money in 2011.  This is evidence of marginal employment.

The Board finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether the competent medical evidence shows that the Veteran's service-connected disabilities renders him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a rating in excess of 60 percent for residuals of a right total knee replacement is denied.

Entitlement to a compensable rating prior to June 10, 2010, and in excess of 10 percent since June 10, 2010, for residuals of a left knee fracture is denied.

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


